Sherwood, J.
(dissenting). — Although I concur in reversing the judgment herein, I do not think the cause' should be remanded, because I do not believe that this case falls within the penalties of section 3487, Revised Statutes, 1889. My idea is that there must be an actual or affirmative confiding; at any rate something more than mere intermarriage with the mother of the girl betrayed. If the relations existing between stepfather and stepdaughter are sufficient to sustain this prosecution, then, under the same section, a father would also be subject to the same provisions; but no one would contend that a father is subject to such a *105prosecution, and this because his daughter has not been confided to his care and protection within the meaning of the statute.
Constructive crimes are not known to our law. Men are not to be made subject to criminal laws by implication. Doubtless defendant is as reprehensibly guilty as though his case fell within the precise terms of the statute; but this it does not do. Touching this subject, an eminent author says: “Meaning of Strict Interpretation. — Such statutes are to reach no further in meaning than their words; no person is to be made subject to them by implication, and all doubts concerning their interpretation are to preponderate in favor of the accused. Only those transactions are covered by them which are within both their spirit and their letter.” Bish. Stat. Crimes, sec. 194. Criminal statutes, as Mr. Bishop happily phrases it, are inelastic and can not be made to embrace cases without their letter, but within the reason and policy of the law. Courts can not, in such cases, supply a casus omissus in the statute. State v. Lovell, 23 Iowa, 304.